14 So.3d 264 (2009)
Erik MASTERS, Appellant,
v.
MIAMI ENTERTAINMENT TELEVISION, INC., et al., Appellees.
No. 4D08-784.
District Court of Appeal of Florida, Fourth District.
July 29, 2009.
Erik Masters, Estill, South Carolina, pro se.
Eric C. Pinkard of Robbins Equitas Lawyers and Counsellors, St. Petersburg, for appellee William O'Callaghan.
PER CURIAM.
The appellant appeals a final summary judgment on multiple counts against several defendants. As to the final summary judgment entered in favor of appellee O'Callaghan, we affirm, as the trial court correctly concluded that no material issues of fact remain. As to the final summary judgment against the remaining defendants, appellant failed to appeal the summary judgment entered in their favor. Therefore, to the extent that the appellant's brief raises challenges to that summary judgment, we do not consider those issues.
GROSS, C.J., WARNER and CIKLIN, JJ., concur.